                        IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-456-GCM
 JOSE E. RODRIGUEZ CASTILLO,                       )
                                                   )
                 Plaintiff,                        )
                                                   )
    v.                                             )
                                                   )                 ORDER
 BEACON HILL APARTMENTS                            )
 (OWNED BY BRIDGE III NC BEACON                    )
 HILL, LLC)                                        )
                                                   )
                 Defendant.                        )
                                                   )

      THIS MATTER is before the Court on Defendant’s Motion to Dismiss for Failure to

Prosecute (“Motion”) (Doc. No. 6, at 1). Plaintiff filed its Complaint in this case on July 25, 2018

in the General Court of Justice, Superior Court Division in Mecklenburg County, North Carolina.

(Doc. No. 1-1, at 4). Defendant removed to the United States District Court for the Western District

of North Carolina on August 20, 2018, (Doc. No. 1), and Defendant filed its Answer on September

17, 2018. (Doc. No. 3). On February 26, 2019, the Court notified both parties that they were

required to conduct an Initial Attorney’s Conference within 14 days and set a deadline of March

19, 2019 to provide a Certificate of Initial Attorneys Conference. Notice was mailed to Plaintiff at

1800 Beacon Ridge Road Apt. 341 Charlotte, NC 28210, the address used by Plaintiff when

serving Defendant in the initial state court action. (Doc. No. 1-1, at 2, 3, 4). That notice was

returned as undeliverable. On June 14, 2019, Defendant filed its Motion. (Doc. No. 6). Plaintiff

has not responded, and, after more than fifteen months, has not entered an appearance.

         Federal Rule of Civil Procedure 41(b) permits a Court to dismiss a case where “the plaintiff

fails to prosecute or to comply with these rules or a court order.” Fed. R. Civ. P. 41(b). Here,
Plaintiff has declined to enter an appearance and, for more than a year, has declined to comply

with the Court’s order to provide a Certificate of Initial Attorneys Conference by March 19, 2019.

For the foregoing reasons, IT IS ORDERED that this case is DISMISSED without prejudice.

The Clerk of Court is directed to close this civil case.

       SO ORDERED.


                                    Signed: December 11, 2019
